UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 27, 2013 PROVECTUS PHARMACEUTICALS, INC. (Exact name of registrant as specified in charter) Nevada 0-9410 90-0031917 (State or other jurisdiction (Commission (IRS Employer ofincorporation) File Number) Identification No.) 7327 Oak Ridge Hwy., Knoxville, Tennessee 37931 (Address of Principal Executive Offices) (866) 594-5999 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. (a) Provectus Pharmaceuticals, Inc. (the "Company") held its annual meeting of stockholders on Thursday, June 27, 2013. (b) At the annual meeting, the Company's stockholders voted on four proposals.A brief description of and tabulation of votes for each proposal are set forth below. Proposal 1.The Company's stockholders elected the following directors for a term of one year.There were 48,627,741 broker non-votes with respect to the proposal. Nominee For Withheld H. Craig Dees, Ph.D. Timothy C. Scott, Ph.D. 4,072,179 Jan E. Koe Kelly M. McMasters, M.D., Ph.D. Alfred E. Smith, IV Proposal 2.The Company's stockholders approved and adopted an amendment to our Restated Articles of Incorporation, as amended, to increase the number of shares of common stock, par value, $.001 per share, that we are authorized to issue from 200,000,000 to 250,000,000 shares. There were no broker non-votes with respect to the proposal. For Against Abstain Proposal 3.The Company's stockholders approved the advisory vote on the compensation of the Company's named executive officers. There were 48,627,741 broker non-votes with respect to the proposal. For Against Abstain Proposal 4.The Company's stockholders ratified the selection of BDO USA, LLP as the Company's independent auditor for 2013. There were no broker non-votes with respect to the proposal. For Against Abstain SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:July 2, 2013 PROVECTUS PHARMACEUTICALS, INC. By: /s/ Peter R. Culpepper Peter R. Culpepper Chief Financial Officer and Chief Operating Officer
